766 N.W.2d 852 (2009)
Frank Richard JACOBSON, Plaintiff-Appellant,
v.
NORFOLK DEVELOPMENT CORPORATION, Defendant-Appellee.
Frank Richard Jacobson, Plaintiff-Appellant,
v.
Norfolk Development Corporation, Defendant-Appellee.
Docket Nos. 136586, 136588. COA Nos. 281587, 283361.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's January 30, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.